Exhibit 99.1 MEDICAL BILLING ASSISTANCE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2011 (unaudited) Pro forma As reported ASSETS Current assets Cash $ $ Accounts receivable Prepaid expenses Escrows and deposits - Total current assets Property, plant and equipment, net of accumulated depreciation of $1,099,701 and $1,018,970 Other assets Capitalized financing costs Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable- related party, current portion Convertible note payable Unearned revenue Deferred income taxes Other liabilities - - Total current liabilities Long term debt: Deposits held Notes payable, long term portion - Total long term debt Total liabilities Stockholders' deficit Preferred stock, $0.01 par value; 1,000,000 shares authorized, Nil issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized, 49,716,000 shares issued and outstanding as of June 30, 2011 and December 31, 2010 Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $
